


Exhibit 10.1
SKYWORKS SOLUTIONS, INC.
AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN
1.     Purpose
        The purpose of this Amended and Restated 2005 Long-Term Incentive Plan
(the "Plan") of Skyworks Solutions, Inc., a Delaware corporation (the
"Company"), is to advance the interests of the Company's stockholders by
enhancing the Company's ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to align their interests with those of the Company's
stockholders. Except where the context otherwise requires, the term "Company"
shall include any of the Company's present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the "Code") and
any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the "Board").
2.     Eligibility
        All of the Company's employees, officers, consultants and advisors are
eligible to receive options, stock appreciation rights, restricted stock and
other stock-based awards and cash (each, an "Award") under the Plan. Each person
who receives an Award under the Plan is deemed a "Participant".
3.     Administration and Delegation
        (a)    Administration by Board of Directors.    The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board's sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.
        (b)    Appointment of Committees.    To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a "Committee"). All
references in the Plan to the "Board" shall mean the Board or a Committee of the
Board or the officers referred to in Section 3(c) to the extent that the Board's
powers or authority under the Plan have been delegated to such Committee or
officers.
        (c)    Delegation to Officers.    To the extent permitted by applicable
law, the Board may delegate to one or more officers of the Company the power to
grant Options and other Awards that constitute rights under Delaware law
(subject to any limitations under the Plan) to employees or officers of the
Company or any of its present or future subsidiary corporations and to exercise
such other powers under the Plan as the Board may determine, provided that the
Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer shall be authorized to grant Awards to any "executive officer" of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) or to any "officer" of the Company (as defined by
Rule 16a-1 under the Exchange Act). The Board may not delegate authority under
this Section 3(c) to grant Restricted Stock, unless Delaware law then permits
such delegation.



1

--------------------------------------------------------------------------------




4.     Stock Available for Awards
        (a)    Number of Shares.    Subject to adjustment under Section 9,
Awards may be made under the Plan for a number of shares of common stock, $.25
par value per share, of the Company (the "Common Stock") that is equal to the
sum of:
        (1) 52.55 million shares of Common Stock; and
        (2) Such additional number of shares of Common Stock (up to 15 million
shares) as is equal to the sum of (x) the number of shares of Common Stock
reserved for issuance under the Company's 1999 Employee Long-Term Incentive Plan
(the "1999 Plan") that remain available for grant under the 1999 Plan as of
April 26, 2009 and (y) the number of shares of Common Stock subject to awards
granted under the 1999 Plan which awards expire, terminate or are otherwise
surrendered, canceled, forfeited or repurchased by the Company at their original
issuance price pursuant to a contractual repurchase right after April 26, 2009.
        (b)    Counting of Shares.    Subject to adjustment under Section 9, an
Option or Stock Appreciation Right shall be counted against the share limit
specified in Section 4(a) as one share for each share of common stock subject to
such Award, and an Award that is not an Option or Stock Appreciation Right (a
"Non-Option Award") shall be counted against the share limit specified in
Section 4(a) as one and one-half (1.5) shares for each share of Common Stock
issued upon settlement of such Non-Option Award.
        (c)    Lapses.    If any Award expires or is terminated, surrendered or
canceled without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. Notwithstanding the foregoing, shares delivered
(either by actual delivery, attestation or net exercise) to the Company by a
Participant (i) to purchase shares of Common Stock upon the exercise of an Award
or (ii) to satisfy tax withholding obligations (including shares retained from
the Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards. In the case of the exercise of
a SAR for shares, the number of shares counted against the shares available
under the Plan shall be the full number of shares subject to the SAR multiplied
by the percentage of the SAR actually exercised, regardless of the number of
shares actually used to settle such SAR upon exercise. Shares issued under the
Plan may consist in whole or in part of authorized but unissued shares or
treasury shares. Shares of Common Stock repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of shares available for future grant of Awards.
        (d)    Section 162(m) Per-Participant Limit.    Without regard to the
share counting rules in Section 4(b) hereof, the maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 1,500,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with an SAR (as each is
hereafter defined) shall be treated as a single Award. The per-Participant limit
described in this Section 4(d) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder ("Section 162(m)").
5.     Stock Options
        (a)    General.    The Board may grant options to purchase Common Stock
(each, an "Option") and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. Any Option granted pursuant to the Plan is not intended
to be an incentive stock option described in Code Section 422 and shall be
designated a "Nonqualified Stock Option".
        (b)    Exercise Price.    The Board shall establish the exercise price
of each Option and specify such exercise price in the applicable option
agreement; provided, however, that the exercise price shall not be less than
100% of the Fair Market Value (as defined below in subsection (g)(3)) at the
time the Option is granted.

2

--------------------------------------------------------------------------------




        (c)    Limitation on Repricing.    Unless such action is approved by the
Company's stockholders, the Company may not (except as provided for under
Section 9 or Section 4(e)): (1) amend any outstanding Option granted under the
Plan to provide an exercise price per share that is lower than the then-current
exercise price per share of such outstanding Option, (2) cancel any outstanding
option (whether or not granted under the Plan) and grant in substitution
therefor new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled option, (3) cancel in
exchange for a cash payment any outstanding Option with an exercise price per
share above the then-current Fair Market Value, or (4) take any other action
under the Plan that constitutes a "repricing" within the meaning of the rules of
the NASDAQ Stock Market ("NASDAQ").
        (d)    No Reload Rights.    No Option granted under the Plan shall
contain any provision entitling the optionee to the automatic grant of
additional Options in connection with any exercise of the original Option.
        (e)    Duration of Options.    Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of seven (7) years.
        (f)    Exercise of Option.    Options may be exercised by delivery to
the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(g) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company following exercise either as soon as
practicable or, subject to such conditions as the Board shall specify, on a
deferred basis (with the Company's obligation to be evidenced by an instrument
providing for future delivery of the deferred shares at the time or times
specified by the Board).
        (g)    Payment Upon Exercise.    Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:
        (1) in cash or by check, payable to the order of the Company;
        (2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
        (3) when the Common Stock is registered under the Securities Exchange
Act of 1934 (the "Exchange Act"), by delivery of shares of Common Stock owned by
the Participant valued at their fair market value as determined by (or in a
manner approved by) the Board ("Fair Market Value"), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
        (4) to the extent permitted by applicable law and by the Board, by
payment of such other lawful consideration as the Board may determine; or
        (5) by any combination of the above permitted forms of payment.
        (h)    Substitute Options.    In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Options in substitution for
any options or other stock or stock-based awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.



3

--------------------------------------------------------------------------------




6.     Stock Appreciation Rights.
        (a)    General.    A Stock Appreciation Right, or SAR, is an Award
entitling the holder, upon exercise, to receive Common Stock determined in whole
or in part by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock. SARs may be based solely on
appreciation in the Fair Market Value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award. SARs may not be granted
with a term in excess of seven (7) years from the date of grant.
        (b)    Grants.    Stock Appreciation Rights may be granted in tandem
with, or independently of, Options granted under the Plan.
        (1)    Tandem Awards.    When Stock Appreciation Rights are expressly
granted in tandem with Options, (i) the Stock Appreciation Right will be
exercisable only at such time or times, and to the extent, that the related
Option is exercisable (except to the extent designated by the Board in
connection with a Reorganization Event and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the Stock
Appreciation Right will terminate and no longer be exercisable upon the
termination or exercise of the related Option, except to the extent designated
by the Board in connection with a Reorganization Event and except that a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by an Option will not be reduced until the number of shares as to which
the related Option has been exercised or has terminated exceeds the number of
shares not covered by the Stock Appreciation Right; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related Stock
Appreciation Right; and (iv) the Stock Appreciation Right will be transferable
only with the related Option.
        (2)    Independent SARs.    A Stock Appreciation Right not expressly
granted in tandem with an Option will become exercisable at such time or times,
and on such conditions, as the Board may specify in the SAR Award.
        (c)    Exercise.    Stock Appreciation Rights may be exercised by
delivery to the Company of a written notice of exercise signed by the proper
person or by any other form of notice (including electronic notice) approved by
the Board, together with any other documents required by the Board.
        (d)    Limitation on Repricing.    Unless such action is approved by the
Company's stockholders, the Company may not (except as provided for under
Section 9 or Section 4(e)): (1) amend any outstanding SAR granted under the Plan
to provide an exercise price per share that is lower than the then-current
exercise price per share of such outstanding SAR, (2) cancel any outstanding
stock appreciation right (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled stock
appreciation right, (3) cancel in exchange for a cash payment any outstanding
SAR with an exercise price per share above the then-current Fair Market Value,
or (4) take any other action under the Plan that constitutes a "repricing"
within the meaning of the rules of the NASDAQ.
7.     Restricted Stock; Restricted Stock Units.
        (a)    General.    The Board may grant Awards entitling recipients to
acquire shares of Common Stock ("Restricted Stock"), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest ("Restricted Stock Units") subject to such terms and
conditions on the delivery of the shares of Common Stock as the Board shall
determine (each Award for Restricted Stock or Restricted Stock Units is referred
to herein as a "Restricted Stock Award").
        (b)    Terms and Conditions.    The Board shall determine the terms and
conditions of a Restricted Stock

4

--------------------------------------------------------------------------------




Award, including the conditions for repurchase (or forfeiture) and the issue
price, if any. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock or dividend equivalents
awarded with respect to Restricted Stock Units (either, "Accrued Dividends")
shall be paid to the Participant only if and when such shares become free from
the restrictions on transferability and forfeitability that apply to such shares
or, in the case of a Restricted Stock Unit, the Award vests and the shares are
delivered to the Participant. Each payment of Accrued Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the Restricted Stock Award.
        (c)    Stock Certificates.    Any stock certificates issued in respect
of a Restricted Stock Award shall be registered in the name of the Participant
and, unless otherwise determined by the Board, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the Company
(or such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant's death (the "Designated Beneficiary"). In the absence of an
effective designation by a Participant, "Designated Beneficiary" shall mean the
Participant's estate.
8.     Other Stock-Based Awards.
        Other Awards of shares of Common Stock, and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants ("Other Stock
Unit Awards"). Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock Unit Awards, including any purchase
price applicable thereto and any conditions applicable thereto, including
without limitation, performance-based conditions.
9.    Adjustments for Changes in Common Stock and Certain Other Events.
        (a)    Changes in Capitalization.    In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share- and per-share provisions of each Stock Appreciation Right, (v) the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share- and per-share-related provisions of each outstanding Other
Stock Unit Award, shall be appropriately adjusted by the Company (or substituted
Awards may be made, if applicable) to the extent determined by the Board.
        (b)    Reorganization Events.    
        (1)    Definition.    A "Reorganization Event" shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled,
(b) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.
        (2)    Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards.    In connection with a Reorganization Event, the Board
shall take any one or more of the following actions as to all or any outstanding
Awards on such terms as the Board determines: (i) provide that Awards shall be
assumed, or substantially equivalent Awards shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (ii) upon written
notice to a Participant, provide that the Participant's unexercised Options or
other unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of

5

--------------------------------------------------------------------------------




such Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become realizable or deliverable, or restrictions applicable to an Award
shall lapse, in whole or in part prior to or upon such Reorganization Event,
(iv) in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the "Acquisition Price"), make or
provide for a cash payment to a Participant equal to (A) the Acquisition Price
times the number of shares of Common Stock subject to the Participant's Options
or other Awards (to the extent the exercise price does not exceed the
Acquisition Price) minus (B) the aggregate exercise price of all such
outstanding Options or other Awards, in exchange for the termination of such
Options or other Awards, (v) provide that, in connection with a liquidation or
dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof) and
(vi) any combination of the foregoing.
        For purposes of clause (i) above, an Option shall be considered assumed
if, following consummation of the Reorganization Event, the Option confers the
right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
        To the extent all or any portion of an Option becomes exercisable solely
as a result of clause (ii) above, the Board may provide that upon exercise of
such Option the Participant shall receive shares subject to a right of
repurchase by the Company or its successor at the Option exercise price; such
repurchase right (x) shall lapse at the same rate as the Option would have
become exercisable under its terms and (y) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to
clause (ii) above.
        (3)    Consequences of a Reorganization Event on Restricted Stock
Awards.    Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company under each outstanding Restricted Stock Award shall inure to the
benefit of the Company's successor and shall apply to the cash, securities or
other property which the Common Stock was converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Common Stock subject to such Restricted Stock Award. Upon
the occurrence of a Reorganization Event involving the liquidation or
dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock Awards then outstanding shall automatically be deemed
terminated or satisfied.
        (c)    Change in Control Events.    
        (1)    Definition.    A "Change in Control Event" will be deemed to have
occurred if the Continuing Directors (as defined below) cease for any reason to
constitute a majority of the Board. For this purpose, a "Continuing Director"
will include any member of the Board as of the Effective Date (as defined below)
and any individual nominated for election to the Board by a majority of the then
Continuing Directors.
        (2)    Consequences of a Change in Control Event on
Options.    Notwithstanding any other provision of this Plan to the contrary, if
a Change in Control Event occurs, except to the extent specifically provided to
the contrary in the instrument evidencing any Option or any other agreement
between a Participant and the Company, any options outstanding as of the date
such Change of Control is determined to have occurred and not then exercisable
shall become fully exercisable to the full extent of the original grant.

6

--------------------------------------------------------------------------------




        (3)    Consequences of a Change in Control Event on Restricted Stock
Awards.    Notwithstanding any other provision of this Plan to the contrary, if
a Change in Control Event occurs, except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Award or any
other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock Awards then outstanding shall automatically
be deemed terminated or satisfied.
10.     General Provisions Applicable to Awards
        (a)    Transferability of Awards.    Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.
        (b)    Documentation.    Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Such written
instrument may be in the form of an agreement signed by the Company and the
Participant or a written confirming memorandum to the Participant from the
Company. Each Award may contain terms and conditions in addition to those set
forth in the Plan.
        (c)    Board Discretion.    Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award.
The terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
        (d)    Termination of Status.    The Board shall determine the effect on
an Award of the disability, death, or other change in the employment or other
status of a Participant and the extent to which, and the period during which,
the Participant, or the Participant's legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.
        (e)    Withholding.    Each Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of, any taxes required by
law to be withheld in connection with an Award to such Participant. Except as
the Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company's minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. The Company may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to a Participant.
        (f)    Amendment of Award.    Except as provided in Sections 5 and 6,
the Board may amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type and changing the date of exercise or realization, provided that the
Participant's consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.
        (g)    Conditions on Delivery of Stock.    The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company's counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.
        (h)    Acceleration.    Except as otherwise provided in Sections 9(c)
and 10(i), the Board may at any time

7

--------------------------------------------------------------------------------




provide that any Award shall become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.
        (i)    Performance Awards.    
        (1)    Grants.    Restricted Stock Awards and Other Stock-Unit Awards
under the Plan may be made subject to the achievement of performance goals
pursuant to this Section 10(i) ("Performance Awards"), subject to the limit in
Section 4(d) on shares covered by such grants. Performance Awards can also
provide for cash payments of up to $1,500,000 per fiscal year per individual.
        (2)    Committee.    Grants of Performance Awards to any Covered
Employee intended to qualify as "performance-based compensation" under
Section 162(m) ("Performance-Based Compensation") shall be made only by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
"performance-based compensation" under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee or subcommittee. "Covered
Employee" shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a "covered employee" under Section 162(m)(3) of
the Code.
        Performance Measures.    For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: Revenues, net income (loss), operating income
(loss), gross profit, earnings before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit before or
after discontinued operations and/or depreciation and/or amortization, earnings
(loss) per share, net cash flow, cash flow from operations, revenue growth,
earnings growth, gross margins, operating margins, net margins, inventory
management, working capital, return on sales, assets, equity or investment, cash
or cash equivalents position, achievement of balance sheet or income statement
objectives or total stockholder return, stock price, completion of strategic
acquisitions/dispositions, manufacturing efficiency, product quality, customer
satisfaction, market share and improvement in financial ratings. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Committee may specify that such performance measures shall be
adjusted to exclude any one or more of (i) extraordinary and/or non-recurring
items, (ii) the cumulative effects of changes in accounting principles,
(iii) gains or losses on the dispositions of discontinued operations, (iv) the
writedown of any asset, (v) charges for restructuring and rationalization
programs, (vi) amortization of purchased intangibles associated with
acquisitions, (vii) compensation expenses related to acquisitions, (viii) other
acquisition related charges, (ix) impairment charges, (x) gain or loss on
minority equity investments, (xi) non-cash income tax expenses, and
(xii) equity-based compensation expenses. Such performance measures: (i) may
vary by Participant and may be different for different Awards; (ii) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
        (3)    Adjustments.    Notwithstanding any provision of the Plan, with
respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of Shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant or a change in
control of the Company.
        (4)    Other.    The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.

8

--------------------------------------------------------------------------------




11.     Miscellaneous
        (a)    No Right To Employment or Other Status.    No person shall have
any claim or right to be granted an Award, and the grant of an Award shall not
be construed as giving a Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with a Participant
free from any liability or claim under the Plan, except as expressly provided in
the applicable Award.
        (b)    No Rights As Stockholder.    Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
        (c)    Effective Date and Term of Plan.    The Plan shall become
effective on the date on which it is adopted by the Board (the "Effective
Date"), but no Award may be granted unless and until the Plan has been approved
by the Company's stockholders. No Awards shall be granted under the Plan after
December 31, 2017.
        (d)    Amendment of Plan.    The Board may amend, suspend or terminate
the Plan or any portion thereof at any time; provided that, to the extent
required by Section 162(m), no Award granted to a Participant that is intended
to comply with Section 162(m) after the date of such amendment shall become
exercisable, realizable or vested, as applicable to such Award, unless and until
such amendment shall have been approved by the Company's stockholders if
required by Section 162(m) (including the vote required under Section 162(m));
and provided further that, without approval of the Company's stockholders, no
amendment may (1) increase the number of shares authorized under the Plan (other
than pursuant to Section 9), (2) materially increase the benefits provided under
the Plan, (3) materially expand the class of participants eligible to
participate in the Plan, (4) expand the types of Awards provided under the Plan
or (5) make any other changes that require stockholder approval under the rules
of the Nasdaq National Market, Inc.
        (e)    Provisions for Foreign Participants.    The Board may modify
Awards or Options granted to Participants who are foreign nationals or employed
outside the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
        (f)    Compliance With Code Section 409A.    Except as provided in
individual Award agreements initially or by amendment, if and to the extent
(i) any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes "nonqualified deferred compensation" within the meaning
of Section 409A of the Code and (ii) the Participant is a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations the
Participant (through accepting the Award) agrees that he or she is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of "separation from
service" (as determined under Section 409A of the Code) (the "New Payment
Date"), except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.
        (g)    Governing Law.    The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.

9